DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US 2006/0284505).
Regarding claim 1, Han teaches a rotating electric machine (FIG 4), comprising:
a rotor (600) which is supported so as to be freely rotatable about a rotation axis; and
a stator (500) including:

a plurality of teeth (512) which protrude from the yoke portion (511) toward the rotor side (600) and are arranged side by side in a circumferential direction; and
a plurality of coils (520, 530) which are accommodated in slots (S) each formed between adjacent teeth (512), 

    PNG
    media_image1.png
    431
    476
    media_image1.png
    Greyscale

wherein, in a cross-section of the stator (500) perpendicular to the rotation axis, straight lines (FIG 6) passing through centers of the teeth (512) in the circumferential direction and the rotation axis are defined as tooth center axes, angles (W1, W2) formed by the tooth center axes of the adjacent teeth among the plurality of teeth (512) are defined as tooth pitch angles (W1, W2), and a maximum tooth pitch angle among the tooth pitch angles (W1, W2) is defined as a first tooth pitch angle (W1), 


    PNG
    media_image2.png
    426
    500
    media_image2.png
    Greyscale

wherein, a coil (520, 530) arranged in one of the slots (513) each formed between adjacent teeth (512) corresponding to the first tooth pitch angle (W1) is defined as a first coil (520), and a coil (520, 530) arranged in another of the slots (514) each formed between adjacent teeth (512) corresponding to the second tooth pitch angle (W2) is defined as a second coil (530), and
wherein a cross-sectional area of the second coil (530) in a cross-section perpendicular to the rotation axis is smaller than a cross-sectional area of the first coil (520) in the cross-section perpendicular to the rotation axis (FIG 6).
Regarding claim 6/1, Han was discussed above in claim 1. Han further teaches wherein each of the plurality of teeth (512) includes a base portion which protrudes from 
wherein distances in the circumferential direction each defined between one end of both ends of the distal end portion of one tooth (512) in the circumferential direction and another end of both ends of the distal end portion of another tooth (512) in the circumferential direction, which is adjacent to the one end of the both ends the distal end portion of the one tooth (512) in the circumferential direction of the distal end portions, are all equal, and 
wherein widths of the distal end portions of the plurality of teeth (512) in the circumferential direction are all equal.

    PNG
    media_image3.png
    416
    478
    media_image3.png
    Greyscale

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2006/0284505) in view of Akimoto et al. (US 2017/0324286).
Regarding claim 3/1, Han was discussed above in claim 1. Han fails to teach wherein the plurality of coils include a plurality of phase coils through which a current of one phase flows, and 
wherein the plurality of phase coils through which the current of one phase flows are connected in series. 
Akimoto teaches wherein the plurality of coils (40) include a plurality of phase coils (40; [0084]) through which a current of one phase flows, and 
wherein the plurality of phase coils (40) through which the current of one phase flows are connected in series ([0084]). 

Regarding claim 4/1, Han was discussed above in claim 1. Han fails to teach wherein the plurality of coils include a plurality of phase coils through which a current of one phase flows, and 
wherein the plurality of phase coils through which the current of one phase flows are connected in parallel. 
Akimoto teaches wherein the plurality of coils (40) include a plurality of phase coils (40; [0084]) through which a current of one phase flows, and 
wherein the plurality of phase coils (40) through which the current of one phase flows are connected in parallel ([0084]). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Han to incorporate Akimoto to teach wherein the plurality of coils include a plurality of phase coils through which a current of one phase flows, and wherein the plurality of phase coils through which the current of one phase flows are connected in parallel, for the advantages of lower resistance and preventing complete disconnection when one of the coils malfunctions.



Allowable Subject Matter
Claims 2, 5 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2/1, the specific limitation of “wherein a cross-sectional area of the conductive wire of the second coil (1b) in the cross-section perpendicular to the rotation axis is smaller than a cross-sectional area of the conductive wire of the first coil (1a) in the cross-section perpendicular to the rotation axis ([0055])” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
The closest prior art Han discloses all the limitations of claim 1, but fails to teach the conductive wires of the first coil having a larger diameter than the conductive wires of the second coil.

Regarding claim 5/1, the specific limitation of “wherein, in the cross-section of the stator perpendicular to the rotation axis, tooth pitch angles continuous in the clockwise direction or the counterclockwise direction by the number is obtained by dividing the number of the plurality of teeth by a greatest common divisor between the number of the plurality of magnetic poles and the number of the plurality of teeth and subtracting 1 from a quotient of the division are equal to each other ([0061])” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
The closest prior art Han fails to discloses the limitations of claim 5.


The closest prior art Han fails to disclose cooling the first and second coils with different cooling performance.

Regarding claim 8/1, the specific limitation of “a first cooling device (40a) configured to cool the first coil (1a); and a second cooling portion (40b) configured to cool the second coil (1b); and wherein cooling performance of the second cooling portion (40b) is higher than cooling performance of the first cooling portion (40a; [0050])” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
The closest prior art Han fails to disclose cooling the first and second coils with different cooling performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINKI CHANG/           Examiner, Art Unit 2834                                                                                                                                                                                             
/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834